PER CURIAM.
We grant the petition for writ of habeas corpus and remand to the circuit court where petitioner shall receive credit for 888 days time served against his violation of probation sentence. We note that the anomaly described in Lee v. State, 884 So.2d 460 (Fla. 4th DCA 2004), has been corrected by legislative amendment. See Adderly v. State, 958 So.2d 997 (Fla. 5th DCA 2007) (describing the effect of Chap*971ter 06-270, § 1, Laws of Florida, effective July 1, 2006).
GUNTHER, KLEIN and GROSS, JJ., concur.